       Case 2:19-cv-09983-MWF-JPR Document 5 Filed 12/03/19 Page 1 of 1 Page ID #:522




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
[UNDER SEAL]                                                      CASE NUMBER

                                                                                 SEALED CV 19-9983 CAS
                                                   PLAINTIFF(S)
                            v.

[UNDER SEAL]                                                                 ORDER RETURNING CASE
                                                                               FOR REASSIGNMENT
                                                 DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 19-03 .




      December 2, 2019
      Date                                                  United States District Judge



                                        NOTICE TO COUNSEL FROM CLERK


      This case has been reassigned to Judge Michael W. Fitzgerald                   for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials      MWF             after the case
number in place of the initials of the prior judge so that the case number will read 2:19-cv-9983 MWF (JPRx) .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge   Statistics Clerk

CV-89 (03/19)                                 ORDER RETURNING CASE FOR REASSIGNMENT
